Civilian pay. — Plaintiff was employed by the Navy Department as a nuclear inspector in the San Francisco Bay Naval Shipyard, Mare Island, Vallejo,. California, and on October 19, 1967, he was removed from his position 'because of failure to pay his personal financial obligations, despite that on numerous occasions the Navy’s policy that it expects its employees to pay their just debts and maintain a reputation in the community for honoring their obligations had been brought to plaintiff’s attention. Plaintiff administratively appealed his removal, and on June 17,1968, the Civil Service Commission Board of Appeals and Review sustained his removal. Plaintiff seeks to recover back pay and other relief in this court. The case comes before the court on defendant’s motion for summary judgment. Upon consideration thereof, together with plaintiff’s response in opposition thereto, without oral argument, the court concluded that plaintiff is not entitled to recover because: (1) there was no procedural error, (2) the findings were supported by substantial evidence, (3) the action of the Civil Service Commission was not arbitrary or capricious, and (4) the removal penalty was authorized and not arbitrary in the circumstances. On July 2,1970, the court granted defendant’s motion and dismissed the petition.